Case 20-12522-JTD     Doc 1225-4    Filed 01/28/21   Page 1 of 2




                          Exhibit C
                 In re Mallinckrodt plc, et al.
   Bankruptcy Case No. 20-12522 (JTD) (Jointly Administered)

            Summary of Actual and Necessary Expenses
for the Fee Period of December 1, 2020 Through December 31, 2020
          Case 20-12522-JTD        Doc 1225-4      Filed 01/28/21   Page 2 of 2




                             In re Mallinckrodt plc, et al.
               Bankruptcy Case No. 20-12522 (JTD) (Jointly Administered)

                      Summary of Actual and Necessary Expenses
          for the Fee Period of December 1, 2020 Through December 31, 2020


                            Expenses by Category                             Amount
Filing Fees / Court Costs                                                    $ 603.00
Legal Research                                                                 580.22
Total                                                                        $ 1,183.22
